Citation Nr: 0123101	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  95-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
residuals of a shell fragment wound to the left shoulder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for residuals of a low 
back injury.



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is a combat-wounded veteran of the Vietnam War.  
He served on active duty in the United States Army from March 
1969 to January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in April 
1997.  The record shows that the appellant was a no-show for 
a personal hearing scheduled at the RO on July 19, 2001; 
however, as he has not provided any reasons for his failure 
to appear for this hearing, no further action to reschedule 
this hearing is in order.


REMAND

There has been a significant change in the law since the RO 
adjudicated this case by supplemental statement of the case 
in August 2000.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter the VCAA) was enacted into law.  
Implementing regulations were published by VA in August 2001, 
and made effective from date of the law's enactment.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).

As the claim of service connection for residuals of a low 
back injury was denied by the RO as not well grounded, and as 
further evidentiary development is required, as set forth 
below, the Board finds that this claim is entitled to 
readjudication on the merits at the RO-level.  See Luyster v. 
Gober, 14 Vet. App. 186 (2000) (per curiam order) (holding 
that the VCAA is applicable to claims denied as not well 
grounded).  With respect to the VCAA, the Board notes further 
that a recent decision of the U. S. Court of Appeals for 
Veterans Claims held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate this 
claim.

In light of the above, the Board finds that another attempt 
should be made to have the appellant examined by VA for 
compensation purposes to (1) determine whether he currently 
has a low back disorder and if so, whether it is related to 
service, and (2) determine the current degree of severity of 
the shell fragment wound disability involving his left 
shoulder.  The record reflects that he failed to appear for 
VA fee-basis examinations scheduled on June 28, 2000, and 
although he subsequently indicated that he was unable to 
appear due to conflicting personal and business interests, 
and that he would obtain his own medical examination and 
evidence in support of his claim, to date, he has not 
provided any medical evidence.  The record also shows that 
development efforts ordered by the Board's April 1997 remand 
have thus far produced negative results and hence, other than 
the service medical records and the reports of VA 
examinations conducted in May 1993, there is no other medical 
evidence of record.  Hence, in light of the fact that this 
claim requires readjudication under the VCAA, the Board finds 
that another attempt to schedule him for VA examinations is 
warranted.  If the appellant fails, without good cause, to 
report for an examination, both of his claims should be 
adjudicated based on the evidence of record, as required for 
any original claim for compensation benefits.  38 C.F.R. 
§ 3.655(a) and (b) (2000).

In addition to his active service, the appellant has informed 
VA that he had a period of initial active duty for training 
(ADT) during the summer of 1967 as a member of the ROTC at 
Clemson University, prior to his commissioning as a second 
lieutenant upon completion of his undergraduate degree in 
August 1968.  His DD Form 214 reflects that he had seven 
months and twenty seven days of "other service."  The RO 
should attempt to verify the exact dates of this period of 
service.

Moreover, as the appeal arises from the grant of an original 
rating for the shell fragment wound disability of the left 
shoulder, the RO on remand must analyze this claim as a 
"staged ratings" case.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (an appeal arising from the assignment of an 
initial or original disability rating upon the award of 
service connection may, consistent with the facts found, be 
higher or lower for segments of time under review, i.e., the 
original rating may be "staged.").

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA and other Federal 
department medical records identified by 
the appellant should be obtained pursuant 
to established procedures.  With respect 
to any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization for the 
release of any indicated private medical 
records to the VA.  Upon receipt of his 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the reported 
sources would be futile.

3.  The RO should seek official 
corroboration of the duration of the 
appellant's initial period of ADT during 
the summer of 1967 with the NPRC or other 
appropriate service agency.  The actual 
duration of this period of service should 
be specifically identified and verified 
by official documents.  In connection 
with this inquiry, the RO should again 
request that a search for complete, 
legible copies of any and all personnel 
and medical records which pertain to the 
appellant's ADT service in 1967 be done.  
All attempts to secure these records 
should be undertaken, to include 
referrals to all potential custodians of 
his service records.  All records 
received in response to the above 
inquiries should be associated with the 
claims folder.

4.  Thereafter, the RO should schedule 
the appellant for an appropriate VA or 
fee-basis compensation examination for 
the purpose of addressing the nature and 
etiology of the low back disorder for 
which service connection is being sought, 
as listed on the title page of this 
REMAND.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining physician 
should determine whether the appellant 
has a low back disorder, and if so, 
render opinions addressing:

(1) whether it is at least as likely 
as not that any current disability 
of the low back was incurred in or 
aggravated during the appellant's 
verified periods of full-time active 
duty in the Regular Army (between 
March 1969 and January 1971); or

(2) as to any disease or injury, 
whether it is at least as likely as 
not that any current disability of 
the low back was incurred in or 
aggravated during a verified period 
of ADT during his ROTC service.

The physician should also discuss any 
other affirmative evidence that would 
indicate that the appellant is not 
suffering from a low back disorder that 
is related to his period of military 
service.  The physician must fully 
consider the appellant's service medical 
records and all post service medical 
evidence, with the purpose of reconciling 
the chronological and etiological 
questions that exist.  Detailed reasons 
and bases for all diagnoses and opinions 
reached should be provided.  The report 
of examination, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

5.  In addition, the RO should schedule 
the appellant for an appropriate VA 
compensation or fee-basis examination 
limited to determine the nature and 
extent of all impairment resulting from 
his service-connected shell fragment 
wound of the left shoulder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of this disability should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail.  
The examining physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of this disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the condition.  Moreover, in accordance 
with the well-established DeLuca 
provisions, the examination report also 
must address whether there is any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
on use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function for the left 
shoulder.  If the appellant describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.

The report of this examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the appellant's claims 
folder.
6.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

7.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.

8.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address these claims on the 
merits after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled.  Additionally, the RO 
must readjudicate the increased rating 
claim as a "staged ratings" case under 
the guidance set forth in Fenderson, 
supra.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
original claims for the benefits sought, 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should allow the appellant an 
appropriate period of time for response.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


